DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “three oscillators installed to allow oscillation directions thereof to be at 60 degrees” in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3 and 7 are objected to because of the following informalities:  
In claim 1, line 1, “receive” should read “are configured to receive”.
In claim 1, line 4, “control” should read “is configured to control”.
In claim 3, line 1, “according to any one of claims 1” should read “according to claim 1”.
In claim 7, line 1, “according to any one of claims 2” should read “according to claim 2”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected because recites the limitation "A massage apparatus comprising oscillators…wherein two oscillators" in lines 1-3. It is unclear if the oscillators of line 1 are only two oscillators.  In other words, is the claim supposed to be a massage apparatus comprising two oscillators, or a massage apparatus comprising oscillators wherein two of the oscillators are as claimed. For the purpose of examination, the 
Note that the dependent claims are also rejected as being dependent on the rejected claim.
Claim 11 is rejected because recites the limitation "A massage apparatus comprising oscillators…wherein three oscillators" in lines 1-3.  It is unclear if the oscillators of line 1 are only three oscillators.  In other words, is the claim supposed to be a massage apparatus comprising three oscillators, or a massage apparatus comprising oscillators wherein three of the oscillators are as claimed. For the purpose of examination, the limitation will be read as a massage apparatus comprising oscillators wherein three of the oscillators are as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20020068886 A1) in view of ref2 (KR200293766) and ref3 (CN203425225U).
Regarding claim 1, Lin discloses a massage apparatus comprising oscillators (see 113 in Fig. 3) which receive supplied power and oscillate under control of a controller (see paragraph [0016] lines 13-18).

Ref2 teaches two oscillators installed to allow oscillation directions thereof to be at right angle are included (see annotated Fig. 4, oscillators are arranged in the direction of each other to form a right angle) as an alternative known configuration of oscillator for the purpose of massage.

    PNG
    media_image1.png
    729
    1267
    media_image1.png
    Greyscale

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Lin to modify two oscillators such that two oscillators installed to allow oscillation directions thereof to be at right angle are included as taught by ref2 as an alternative known configuration of oscillator for the purpose of massage.

Ref3 teaches an abdominal massage perform in an order of a bowel movement direction for the purpose of promoting colon peristalsis (see paragraph [0005] and [0011]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Lin in view of ref2 to include the controller sequentially controls power supplied to the two oscillators to perform oscillations in an order of a bowel movement direction as taught by ref3 for the purpose of promoting colon peristalsis.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of ref2 and ref3 as applied to claim 1 above, and further in view of Moon (US 20070167885 A1).
Regarding claim 2, Lin in view of ref2 discloses the massage apparatus of claim 1. Lin does not disclose wherein the oscillators each comprise an eccentric oscillating body having a semicircular-cylindrical shape and a motor configured to rotate a rotating shaft of the eccentric oscillating body.
Moon teaches oscillators (see 12 in Fig. 7) each comprise an eccentric oscillating body having a semicircular-cylindrical shape (see 1224 in Fig. 10 and paragraph [0033]) and a motor (see 121 in Fig. 10) configured to rotate a rotating shaft (see 1221 in Fig. 10 and paragraph [0031]) of the eccentric oscillating body as an known configuration of 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Lin in view of ref2 and ref3 to include wherein the oscillators each comprise an eccentric oscillating body having a semicircular-cylindrical shape and a motor configured to rotate a rotating shaft of the eccentric oscillating body as taught by Moon as an known configuration of oscillators for the purpose of providing elliptic vibrations to the desired body portion. 
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of ref2 and ref3 as applied to claim 1 above, and further in view of Sidhu (US 20150011921 A1) and Burgess (US 20050059909 A1).
Regarding claim 3, Lin in view of ref2 and ref3 discloses the massage apparatus according claim 1. Lin further comprising a plurality of protrusions fixed by locking plate to a front surface of a support plate (see 11 in Fig. 2 and Fig. 3) with the oscillators installed on a rear surface thereof.
Lin does not disclose the protrusions are ceramics and the locking plate is a skin foam. 
Sidhu teaches the protrusions are ceramics (see 12 in Fig. 1 and paragraph [0037]) as a suitable material for the purpose of providing trigger points (see paragraph [0034]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Lin in view of ref2 and ref3 
Burgess teaches foam is a suitable material for contacting the patient’s skin (see paragraph [0031]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Lin in view of ref2 and ref3 to include foam wherein the locking plate is a skin foam as taught by Burgess as a suitable material for contacting the patient’s skin.
Regarding claim 4, Lin in view of ref2, ref3, Moon, Sidhu and Burgess discloses the massage apparatus of claim 3. Lin further discloses a heating plate (see 24 in Fig. 2 and paragraph [0017]) installed between the support plate and the skin foam.
Regarding claim 5, Lin in view of ref2, ref3, Moon, Sidhu and Burgess discloses the massage apparatus of claim 4. Lin further discloses handle holes formed on both ends of the massage apparatus to be easily gripped with hands (see annotated Fig. 8, the handles holes are capable of performing the recited function).

    PNG
    media_image2.png
    480
    850
    media_image2.png
    Greyscale

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of ref2, ref3, Sidhu and Burgess as applied to claim 4 above, and further in view of Trapp (US 20170119620 A1).
Regarding claim 6, Lin in view of ref2, ref3, Moon, Sidhu and Burgess discloses the massage apparatus of claim 4. Lin does not discloses belt fixing holes to or from which a wearing belt is attached or detached and which are formed on both end walls of the massage apparatus.
Trapp teaches belt fixing holes (see 117a and 117b in Fig. 7) to or from which a wearing belt (see 115 in Fig. 7) is attached and which are formed on both end walls of the massage apparatus as an alternative configuration for the purpose of securing the device to the user (see paragraph [0044]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Lin in view of ref2, ref3, .
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of ref2, ref3 and Moon as applied to claim 2 above, and further in view of Sidhu (US 20150011921 A1) and Burgess (US 20050059909 A1).
Regarding claim 7, Lin in view of ref2, ref3 and Moon discloses the massage apparatus according to claim 2.
Lin further comprising a plurality of protrusions fixed by locking plate to a front surface of a support plate (see 11 in Fig. 2 and Fig. 3) with the oscillators installed on a rear surface thereof.
Lin does not disclose the protrusions are ceramics and the locking plate is a skin foam. 
Sidhu teaches the protrusions are ceramics (see 12 in Fig. 1 and paragraph [0037]) as a suitable material for the purpose of providing trigger points (see paragraph [0034]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Lin in view of ref2, ref3 and Moon to have the protrusions are ceramics as taught by Sidhu as a suitable material for the purpose of providing trigger points.	
Burgess teaches foam is a suitable material for contacting the patient’s skin (see paragraph [0031]).

Regarding claim 8, Lin in view of ref2, ref3, Moon, Sidhu and Burgess discloses the massage apparatus according to claim 7. Lin further discloses a heating plate (see 24 in Fig. 2 and paragraph [0017]) installed between the support plate and the skin foam.
Regarding claim 9, Lin in view of ref2, ref3, Moon, Sidhu and Burgess discloses the massage apparatus according to claim 8. Lin further discloses handle holes formed on both ends of the massage apparatus to be easily gripped with hands (see annotated Fig. 8, the handles holes are capable of performing the recited function).

    PNG
    media_image2.png
    480
    850
    media_image2.png
    Greyscale


Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of ref2, ref3, Sidhu and Burgess as applied to claim 8 above, and further in view of Trapp (US 20170119620 A1).
Regarding claim 10, Lin in view of ref2, ref3, Moon, Sidhu and Burgess discloses the massage apparatus according to claim 8.
Lin does not discloses belt fixing holes to or from which a wearing belt is attached or detached and which are formed on both end walls of the massage apparatus.
Trapp teaches belt fixing holes (see 117a and 117b in Fig. 7) to or from which a wearing belt (see 115 in Fig. 7) is attached and which are formed on both end walls of the massage apparatus as an alternative configuration for the purpose of securing the device to the user (see paragraph [0044]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Lin in view of ref2, ref3, Moon, Sidhu and Burgess to include belt fixing holes to or from which a wearing belt is attached and which are formed on both end walls of the massage apparatus as taught by Trapp as an alternative configuration for the purpose of securing the device to the user (see paragraph [0044]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ref2 (KR200293766) in view of ref3 (CN203425225U).
Regarding claim 11, ref2 teaches a massage apparatus (see 210 in Fig. 3 and Fig. 3) comprising oscillators (see 118 in Fig. 4) which receive supplied power and oscillate under control of a controller (see description of Fig. 1 on page 4). 

Ref3 teaches an abdominal massage perform in an order of a bowel movement direction for the purpose of promoting colon peristalsis (see paragraph [0005] and [0011]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified ref2 to include the controller sequentially controls power supplied to the three oscillators to perform oscillations in an order of a bowel movement direction as taught by ref3 for the purpose of promoting colon peristalsis.
Ref2 in view of ref3 does not disclose wherein three oscillators installed to allow oscillation directions thereof to be at 60 degrees are included.
However it would have been an obvious matter of design choice to a person of ordinary skill in the art to make wherein three oscillators installed to allow oscillation directions thereof to be at 60 degree are included (oscillators are arranged in the direction of each other to form a 60 degree angle) rather than 90 degrees as taught by ref2 because Applicant has not disclosed “wherein three oscillators installed to allow oscillation directions thereof to be at 60 degrees are included” provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with wherein three oscillators installed to allow oscillation directions thereof to be at 60 .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and relied upon is considered pertinent to the applicant's disclosure, see PTO-892 for art cited of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN whose telephone number is (571)272-0633.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carter, Kendra D. can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/THAO TRAN/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785